PER CURIAM.
Case certified to resolve conflict between State of Florida, Department of Transportation v. Cone Brothers Contracting Co., 364 So.2d 481 (Fla.2d DCA 1978), and State of Florida, Department of Transportation v. Edward M. Chadbourne, Inc., 358 So.2d 605 (Fla. 1st DCA 1978).
Reversed. State of Florida, Department of Transportation v. Edward M. Chadbourne, Inc., 382 So.2d 293 (Fla.1980), adopting Chief Judge Grimes’ dissent, 364 So.2d at 490.
It is so ordered.
ENGLAND, C. J., and BOYD, SUND-BERG and McDONALD, JJ., concur.
OVERTON, J., dissents for reasons expressed in his dissent in Chadbourne, with which ADKINS and ALDERMAN, JJ., concur.